Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-17 are cancelled.  Claims 18-35 are pending and under examination.   
Priority
The instant application is a continuation of 16/356,689 filed on 3/18/2019, which is a continuation of 15/799,507 filed on 10/31/2017, which is continuation of 14/959,893 filed on 12/4/2015, which claims priority from US provisional application 62/087,658 filed on 12/4/2014.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 was filed after the mailing date of the non-final rejection on 12/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
Applicant's amendments and arguments filed on 03/04/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patented granted for US Patents 9814670, 10272028 and 10881699 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method of treating hyperpigmentation in a subject where the hyperpigmentation is a dark spot on the skin associated with aging or skin having uneven skin tone with topical application to the hyperpigmented skin of a composition having an aqueous and/or glycerin extract of Rhododendron ferrugineum leaf to reduce melanocyte pigmentation in the skin was not found or motivated by the prior art (see applicant’s arguments from 3/4/2022).  By definition, skin hyperpigmentation is a medical condition describing dark spots/localized areas of the skin caused by increased melanin production.  This causes hyperpigmentation, which is increased melanin pigmentation in a portion of skin compared to what is considered usual for the particular subject. The claim requires the composition to be topically applied to hyperpigmented skin (skin already having the condition of hyperpigmentation) for reduction of melanocyte pigmentation in the skin.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613